Exhibit 10.6

SCHLUMBERGER 2010 OMNIBUS STOCK INCENTIVE PLAN

2013 THREE YEAR PERFORMANCE SHARE UNIT AWARD AGREEMENT

This Performance Share Unit Award Agreement (“Agreement”) is entered into
effective by and between Schlumberger Limited (the “Company”), and
                    (“Employee”), pursuant to the Schlumberger 2010 Omnibus
Stock Incentive Plan (the “Plan”). Employee and the Company agree to execute
such further instruments and to take such further action as may reasonably be
necessary to carry out the intent of this Agreement.

1. Award. In consideration of Employee’s continued employment as hereinafter set
forth, the Company hereby grants to Employee an award of “Performance Share
Units”, provided that (except as otherwise provided in this Agreement) the final
number of Performance Share Units shall be determined in accordance with the
performance criteria set forth on Attachment I. The Target Performance Share
Units subject to this award is set forth in an award notice previously delivered
to Employee. The Performance Share Units are notional units of measurement
denominated in shares of Common Stock. Each Performance Share Unit represents a
right to receive one share of Common Stock or equivalent value, subject to the
conditions and restrictions on transferability set forth below and in the Plan.

2. Vesting of Performance Share Units. The period of time between the date of
grant specified in the award notice (the “Grant Date”) and the vesting of
Performance Share Units (and the termination of restrictions thereon) shall be
referred to herein as the “Performance Period.” The Performance Share Units
shall become vested as follows:

(a) On January 17, 2016 (the “Vesting Date”), a number of Performance Share
Units shall vest based on the extent to which the Company has satisfied the
performance condition set forth on Attachment I to this Agreement, provided that
Employee is continuously employed by the Company in an Eligible Position (as
defined below) through the Vesting Date and has not experienced a Termination of
Employment as of such date.

(b) If Employee’s Termination of Employment (as defined below) occurs due to
Retirement (as defined below), Disability (as defined below) or death (each, a
“Qualifying Termination”) on or after the first anniversary of the Grant Date,
then on the Vesting Date Employee shall vest in the number of Performance Share
Units determined by multiplying (i) the number of Performance Share Units that
would have vested as determined in accordance Subsection 2(a) had Employee’s
Termination of Employment not occurred and (ii) a fraction, the numerator of
which is the number of days that elapsed between the Grant Date and the date of
Employee’s Termination of Employment and the denominator of which is 1095.

(c) If Employee ceases to be employed in a position eligible to receive
Performance Share Units pursuant to this Agreement (as determined by the
Committee in its sole and absolute discretion) (an “Eligible Position”) on or
after the first anniversary of the Grant Date, then on the Vesting Date Employee
shall vest in the number of Performance Share Units determined by multiplying
(i) the number of Performance Share



--------------------------------------------------------------------------------

Units that would have vested as determined in accordance Subsection 2(a) had
Employee not ceased to be employed in an Eligible Position and (ii) a fraction,
the numerator of which is the number of days that elapsed between the Grant Date
and the date Employee ceased to be employed in an Eligible Position and the
denominator of which is 1095, provided that Employee (x) is continuously
employed by the Company through the Vesting Date or (y) experiences a Qualifying
Termination after Employee ceases to be employed in an Eligible Position. For
the avoidance of doubt, if Employee experiences a Qualifying Termination after
Employee ceases to be employed in an Eligible Position, the provisions of this
Subsection 2(c) shall determine the number of Performance Share Units that shall
vest on the Vesting Date. If Employee ceases to be employed in an Eligible
Position and then is again employed is an Eligible Position (while remaining
continuously employed by the Company) during the Performance Period, the
numerator in clause (ii) of this Subsection 2(c) shall be equal to the total
number of days that Employee is employed in an Eligible Position during the
Performance Period.

3. Settlement of Performance Share Units. Payment of vested Performance Share
Units shall be made in shares of Common Stock as soon as administratively
practicable, but in no event later than 2-1/2 months following the year in which
the Performance Share Units vest (the “Settlement Date”); provided, however,
that the Committee may, in its sole and absolute discretion, settle the vested
Performance Share Units in cash based on the Fair Market Value of the shares of
Common Stock on the Settlement Date.

4. Forfeitures of Performance Share Units.

(a) Until the Performance Period specified in Section 2 has expired, upon
Employee’s Termination of Employment from the Company other than as described in
Subsection 2(b) or Employee ceasing to be employed in an Eligible Position other
than as described in Subsection 2(c), Employee shall immediately forfeit all
Performance Share Units, without the payment of any consideration. Upon
forfeiture, neither Employee nor any successors, heirs, assigns, or legal
representatives of Employee shall thereafter have any further rights or interest
in the Performance Share Units.

(b) Notwithstanding any provision in this Agreement to the contrary, if Employee
engages in Detrimental Activity (as defined below) prior to the Settlement Date,
Employee shall immediately forfeit all Performance Share Units without the
payment of any consideration.

5. Restrictions on Transfer.

(a) Performance Share Units granted hereunder to Employee may not be sold,
assigned, transferred, pledged or otherwise encumbered, whether voluntarily or
involuntarily, by operation of law or otherwise, other than to the Company as a
result of the forfeiture of units as provided herein or pursuant to Section 10.

 

Page 2 of 7



--------------------------------------------------------------------------------

(b) Consistent with the foregoing, except as contemplated by Section 10, no
right or benefit under this Agreement shall be subject to transfer,
anticipation, alienation, sale, assignment, pledge, encumbrance or charge,
whether voluntary, involuntary, by operation of law or otherwise, and any
attempt to transfer, anticipate, alienate, sell, assign, pledge, encumber or
charge the same shall be void. No right or benefit hereunder shall in any manner
be liable for or subject to any debts, contracts, liabilities or torts of the
person entitled to such benefits. If Employee shall attempt to transfer,
anticipate, alienate, assign, sell, pledge, encumber or charge any right or
benefit hereunder, other than as contemplated by Section 10, or if any creditor
shall attempt to subject the same to a writ of garnishment, attachment,
execution, sequestration, or any other form of process or involuntary lien or
seizure, then such attempt shall have no effect and shall be void.

6. Rights as a Stockholder. Employee shall have no rights as a stockholder with
regard to the Performance Share Units. Rights as a stockholder shall arise only
if the Performance Share Units are settled in shares of Common Stock as set
forth in Section 3.

7. Taxes. To the extent that the receipt of the Performance Share Units or the
payment upon lapse of any restrictions results in income to Employee for federal
or state income tax purposes or in any other cases where the Company holds the
view that it is obligated to withhold taxes, Employee shall deliver to the
Company immediately prior to the time of such receipt or lapse, as the case may
be, such amount of money or shares of Common Stock owned by Employee, at
Employee’s election, as the Company may require to meet its obligation under
applicable tax laws or regulations, and, if Employee fails to do so, the Company
is authorized to withhold from the payment for vested Performance Share Units or
from any cash or other form of remuneration then or thereafter payable to
Employee an amount equal to any tax required to be withheld by reason of such
resulting compensation income. The Performance Share Units are intended to be
“short-term deferrals” exempt from Section 409A and shall be construed and
interpreted accordingly.

8. Changes in Capital Structure. As more fully described in the Plan, if the
outstanding shares of Common Stock shall at any time be changed or exchanged by
declaration of a stock dividend, stock split, combination of shares, or
recapitalization, the number and kind of Performance Share Units shall be
appropriately and equitably adjusted so as to maintain their equivalence to the
proportionate number of shares.

9. Compliance With Securities Laws. The Company shall not be required to deliver
any shares of Common Stock pursuant to this Agreement if, in the opinion of
counsel for the Company, such issuance would violate the Securities Act of 1933
or any other applicable federal or state securities laws or regulations or the
laws of any other country. Prior to the issuance of any shares pursuant to this
Agreement, the Company may require that Employee (or Employee’s legal
representative upon Employee’s death or Disability) enter into such written
representations, warranties and agreements as the Company may reasonably request
in order to comply with applicable securities laws or with this Agreement.

10. Assignment. The Performance Share Units are not transferable (either
voluntarily or involuntarily) by the recipient except by will or the laws of
descent and distribution. Payment of the Performance Share Units after your
death shall be made to your estate or, in the sole and absolute discretion of
the Committee, to the person or persons entitled to receive such payment under
the laws of descent and distribution. No purported assignment or transfer,
whether voluntary or involuntary, by operation of law or otherwise, shall vest
in the purported assignee or transferee any interest or right therein whatsoever
but immediately upon any such purported assignment or transfer, or any attempt
to make the same, the Performance Share Units shall terminate and become of no
further effect.

 

Page 3 of 7



--------------------------------------------------------------------------------

11. Successors and Assigns. This Agreement shall bind and inure to the benefit
of and be enforceable by Employee, the Company and their respective permitted
successors or assigns (including personal representatives, heirs and legatees).
Employee may not assign any rights or obligations under this Agreement except to
the extent, and in the manner, expressly permitted herein.

12. Limitation of Rights. Nothing in this Agreement or the Plan may be construed
to:

(a) give Employee any right to be awarded any further Performance Share Units
(or other form of stock incentive awards) other than in the sole discretion of
the Committee;

(b) give Employee or any other person any interest in any fund or in any
specified asset or assets of the Company (other than the Performance Share
Units); or

(c) confer upon Employee the right to continue in the employment or service of
the Company or any Subsidiary.

13. Severability. The invalidity or unenforceability of any provision of this
Agreement shall not affect the validity or enforceability of any other provision
of this Agreement.

14. No Waiver. The failure of Employee or the Company to insist upon strict
compliance with any provision of this Agreement or the failure to assert any
right Employee or the Company may have under this Agreement shall not be deemed
to be a waiver of such provision or right or any other provision or right of
this Agreement.

15. Definitions. Capitalized terms used in this Agreement and not otherwise
defined herein shall have the meanings set forth in the Plan. Certain other
terms used herein have definitions given to them in the first place in which
they are used. In addition, the following terms shall have the meanings set
forth in this Section 15.

(a) “Detrimental Activity” means activity that is determined by the Committee in
its sole and absolute discretion to be detrimental to the interests of the
Company or any of its Subsidiaries, including but not limited to situations
where a Employee: (i) divulges trade secrets, proprietary data or other
confidential information relating to the Company or to the business of the
Company and any Subsidiaries, (ii) enters into employment with or provides
services to any company listed on the Philadelphia Oil Service Sector Index (or
any successor index) as of the date of Employee’s Termination of Employment (or
any affiliate thereof) under circumstances suggesting that Employee shall be
using unique or special knowledge gained as a Company employee or Subsidiary
employee to compete with the Company or its Subsidiaries, (iii) engages or
employs, or solicits or contacts with a view to the engagement or employment of,
any person who is an officer or employee of the

 

Page 4 of 7



--------------------------------------------------------------------------------

Company or its Subsidiaries, (iv) canvasses, solicits, approaches or entices
away or causes to be canvassed, solicited, approached or enticed away from the
Company or its Subsidiaries any person who or which is a customer of any of such
entities during the Performance Period, (v) is determined to have engaged
(whether or not prior to termination) in either gross misconduct or criminal
activity harmful to the Company or a Subsidiary, or (vi) takes any action that
harms the business interests, reputation, or goodwill of the Company or its
Subsidiaries. The Committee may delegate its authority to determine whether
Employee has engaged in “detrimental activity” to an officer of the Company or
to a subcommittee of the Committee.

(b) “Disability” means such disability (whether physical or mental impairment)
which totally and permanently incapacitates Employee from any gainful employment
in any field which Employee is suited by education, training, or experience, as
determined by the Committee in its sole and absolute discretion.

(c) “Retirement” means the Termination of Employment of Employee with the
Company and all Subsidiaries at or after (i) age 55 or (ii) age 50 and
completion of at least 10 years of service with the Company and all
Subsidiaries.

(d) “Termination of Employment” means the termination of Employee’s employment
with the Company and its Subsidiaries. Temporary absences from employment
because of illness, vacation or leave of absence and transfers among the Company
and its Subsidiaries shall not be considered a Termination of Employment. Any
questions as to whether and when there has been a Termination of Employment, and
the cause of such termination, shall be determined by the Committee in its sole
and absolute discretion.

16. Miscellaneous.

(a) Employee hereby acknowledges that he or she has received, reviewed and
accepted the terms and conditions applicable to this Agreement. Employee hereby
accepts such terms and conditions, subject to the provisions of the Plan and
administrative interpretations thereof. Employee further agrees that such terms
and conditions shall control this Agreement, notwithstanding any provisions in
any employment agreement or in any prior awards.

(b) Employee hereby acknowledges that he or she is to consult with and rely upon
only Employee’s own tax, legal, and financial advisors regarding the
consequences and risks of this Agreement and the award of Performance Share
Units.

(c) This Agreement may not be amended or modified except by a written agreement
executed by the parties hereto or their respective successors and legal
representatives. The captions of this Agreement are not part of the provisions
hereof and shall have no force or effect.

(d) This Agreement shall be governed by and construed in accordance with the
laws of the State of Texas (except that no effect shall be given to any
conflicts of law principles thereof that would require the application of the
laws of another jurisdiction). Venue for any dispute arising under this
Agreement shall lie exclusively in the state and/or federal courts of Harris
County, Texas and the Southern District of Texas, Houston Division,
respectively.

 

Page 5 of 7



--------------------------------------------------------------------------------

17. Counterparts. This Agreement may be executed in counterparts, which together
shall constitute one and the same original.

IN WITNESS WHEREOF, Schlumberger Limited has caused this Agreement to be duly
executed by one of its officers thereunto duly authorized, and Employee has
executed this Agreement, effective as of the day and year first above written.

 

SCHLUMBERGER LIMITED

By

     

EMPLOYEE

 

 

Page 6 of 7



--------------------------------------------------------------------------------

ATTACHMENT I

Performance Condition

Subject to the provisions of this Agreement, vesting of the Performance Share
Units is conditioned upon the Company achieving average annual Return on Capital
Employed (“ROCE”) of greater than 12.5% for the period beginning on January 1,
2013 and ending on December 31, 2015 (the “Measurement Period”). ROCE means the
sum of (i) income from continuing operations before charges and credits and
(ii) the after tax impact of net interest expense, divided by the sum of (x) the
average quarterly equity, including noncontrolling interests and (y) the average
quarterly net debt.

The Average Annual ROCE shall be calculated as the average ROCE for each
calendar year contained in the Measurement Period.

The number of Performance Share Units that shall vest as of the vesting date
shall be equal to the product of (i) the Target Performance Share Units and
(ii) the Payout Factor (with any fractional shares rounded up to the next whole
share).

The ROCE achieved shall be certified by the Committee and shall determine the
Payout Factor based on the chart below. The Payout Factor for ROCE achievement
levels between points on this chart shall be determined by linear interpolation
between the values listed. In no event shall the Payout Factor exceed 250%. If
the ROCE achieved is less than or equal to 12.5%, the Payout Factor shall be
zero.

 

Average Annual ROCE Achieved

  

Payout Factor

Less than or equal to 12.5%

   0%

15% (“Target”)

   100%

20%

   200%

Greater than or equal to 25%

   250%

 

Page 7 of 7